DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 02/15/2021 and the IDS’s filed 02/15/2021, 06/22/2022.

Claims 1-15 are pending and being examined.

Claims 1 and 3-6 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the absorbent composition comprises one or more selected from the group consisting of water, ethylene glycol, glycerol and n-butyl alcohol.  However, claim 1 from which claim 2 depends requires the composition to comprise an N-alkylaminoalkanol, one or more polyhydroxyamine-based compounds, and ethylenediamine or diethylenetriamine.  It is unclear as to whether 2 components are in addition to the components of claim 1.  For the purpose of examination, the claim will be interpreted such that the absorbent composition of claim 1 further comprises one or more solvents selected from the group consisting of water, ethylene glycol, glycerol and n-butyl alcohol.
Claim 7 recites “producing the polyhydroxyamine-based absorbent from an amine precursor; an aldehyde precursor; and an acid or alkali through condensation.  It is unclear as to whether the polyhydroxyamine-based absorbent is produced from one or more the group consisting of an amine precursor, an aldehyde precursor, an acid and an alkali or whether it is produced from both an amine precursor and an aldehyde precursor in addition to an acid or an alkali.
Considering claim 8, the claim is directed to a method.  However, the claim does not comprise any process steps.  It is unclear as to how the carbon dioxide composition is used in the method.
Claim 9 recites “using the carbon dioxide absorbent composition”.  It is unclear as to how the carbon dioxide absorbent composition is used to absorb carbon dioxide.  In addition, the claim recites “wherein the N-alkylaminoalkanol, the polyhydroxyamine-based compound, and the one or more selected from the group consisting of ethylenediamine and diethylenetriamine are mixed”; however, there is no step of mixing.
Claim 12 recites “the absorption temperature”.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be interpreted such that the first step of absorbing carbon dioxide is carried out at a temperature of 10-60°C.
Claim 13 recites “the absorption pressure”.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be interpreted such that the first step of absorbing carbon dioxide is carried out at a pressure of normal pressure to 30 atm.
Claim 15 recites “the deaeration pressure”.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be interpreted such that the second step of deaerating the absorbed carbon dioxide is carried out at normal pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734